Citation Nr: 1705349	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disability manifested by generalized body pain and fatigue, to include as due to undiagnosed illness or other qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel
INTRODUCTION

The Veteran served an initial period of activity for training ("ACDUTRA") from June 1981 to August 1981 in the Army National Guard and on active duty in the Navy from January 1982 to January 1986 and from July 1986 to October 1997.  During Operation Desert Storm/Shield, he served on a vessel that operated in the waters of the Gulf of Oman.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision of the Boise, Idaho Department of Veterans Affairs ("VA") Regional Office ("RO"), which denied his claim for entitlement to service connection for generalized body pain and fatigue. 

In May 2009, the Veteran and his wife testified before a Veterans Law Judge ("VLJ") via a videoconference hearing.  A transcript of the hearing is of record.  

In October 2009 and in February 2011, the Board remanded the issue for additional development.

In February 2013, the Board notified the Veteran that the Judge before whom he had testified in May 2009 was no longer employed by the Board. He was offered an additional opportunity to testify before the Board and later that same month accepted a new Board hearing.  In April 2013, the Board remanded this issue to afford the Veteran new hearing before the Board.  In August 2013, the Veteran withdrew his request for another Board hearing.
  
In March 2014, September 2014, and in September 2015, the Board remanded this matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
As reflected in the September 2015 remand, the Board instructed that the Veteran should be afforded a VA examination, using the address provided by the Veteran in his June 2015 correspondence to the RO.  In the June 2015 correspondence, he provided a new PO Box and city in Bancroft, Idaho, using zip code 83201-3019.  However, an October 2015 VA compensation and pension examination inquiry form suggests that a letter notifying the Veteran of a scheduled VA examination was sent to his prior address in Pocatello, Idaho.  A screen shot of a cancelled examination was noted as of January 26, 2016, indicating that numerous attempts were made to contact the Veteran, to include letters that were sent out with no response.  However, a copy of the exact letter sent to the Veteran, to include the address used, is not of record.  Thereafter, in September and November 2016 correspondence, the Veteran, again, provided his  address in Bancroft, Idaho with zip code 83217.   There is no indication in the claims file that the Veteran was provided with notice of a scheduled VA examination using his current address of record.   Hence, consistent with the prior remand, the Veteran should be scheduled for a new VA examination and provided with appropriate notice.

The Board also notes that numerous correspondence from VA to the Veteran was returned as undeliverable as they were sent to the Veteran's old address in Pocatello, Idaho. On remand, the AOJ should ensure that all correspondence sent to the Veteran that was returned as undeliverable is again issued to the Veteran at his most current address of record in Bancroft, Idaho 83217.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with copies of all VA correspondence that was previously returned as undeliverable and ensure to use his current address of record in Bancroft, Idaho, 83217.

2.  Then, schedule the Veteran for a VA examination with a physician (M.D.) to evaluate his claimed generalized body pain and fatigue, consistent with his request for an examination at the VA medical center in Salt Lake City, Utah.   The notice letter must be sent to his current   address of record in Bancroft, Idaho, 83217.  A copy of the notice letter must be associated with the claims file.  The claims file must be made available to the VA examiner and reviewed in connection with the examination.  All appropriate testing should be performed.

The VA examiner is asked to respond to the following questions:

a) Does the Veteran have any pertinent signs and symptoms of generalized body pain and fatigue, and if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  If no diagnosis is found, such should be clearly stated.

b) If generalized body pain and fatigue are attributed to a known diagnosis, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service?

c) If there is no diagnosed disability that the Veteran's symptoms of generalized body pain and fatigue can be attributed to, the examiner should state whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

d) The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached

The VA examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran. 

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the VA examiner should clearly and specifically specify this in the VA examination report, with an explanation as to why this is the case.

3.  Then, readjudicate the claim in light of all pertinent evidence and legal authority, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 . If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

